W. Allen, J.
There was no evidence that McGranary was an incompetent person, nor that the defendant was negligent in employing him; neither was there evidence that the defendant was negligent in regard to providing suitable tackle. The only negligence which the evidence tended to prove was, either in selecting and using for the particular purpose tackle insufficient therefor, instead of the sufficient tackle which the defendant had provided, or in using it in an improper manner. In either case, it would be the negligence of a fellow-servant of the plaintiff, which would give him no cause of action against the defendant.

Judgment on the verdict.